Kane, J. P.
Appeal from an order of the Supreme Court (Dier, J.), entered October 9, 1986 in Schenectady County, which, inter alia, granted petitioner’s application pursuant to CPLR 7510 to confirm an arbitration award.
The record reveals no basis to vacate the arbitration award. The arbitrator, pursuant to the agreed issues submitted to him, construed an ambiguous clause in the subject agreement according to what he found to be the intent of the parties. Moreover, there is no support for respondent’s allegation that the arbitrator exceeded his power in concluding that the "restriction to residence” clause in question was violated as to Sergeant Paul Boyarín for the period August 19, 1985 through August 23, 1985. Supreme Court therefore properly confirmed the award (see, Matter of Local Div. 1179 [Green Bus Lines], 50 NY2d 1007, 1009; Siegel, NY Prac § 602, at 862-864).
Order affirmed, without costs. Kane, J. P., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.